Citation Nr: 0127791	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 14, 1997 
for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, paranoid-
type schizophrenia, and a history of bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In a January 2001 decision, the Board denied the appellant's 
claim.  In that decision, the Board noted that the RO, in its 
April 1999 Statement of the Case, had addressed the issue as 
one concerning claimed clear and unmistakable error in two 
prior RO decisions; however, as the appellant and the 
undersigned Board member had agreed during a November 2000 VA 
Travel Board hearing, the issue on appeal concerned solely 
the effective date of compensation for a psychiatric 
disorder; the case was decided as such.

Subsequent to the January 2001 decision, the appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
appellant and the Secretary of Veterans Affairs (Secretary) 
filed a Joint Motion for remand and to stay further 
proceedings.  This joint remand was granted in April 2001, 
and the case has since been returned to the Board.


REMAND

In their April 2001 Joint Motion for Remand, the appellant 
and the Secretary observed the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Relevant portions of this act 
are included under 38 U.S.C.A. §§ 5103, 5103A, and 5107 (West 
1991 & Supp. 2001).  See also 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Specifically, the appellant and the Secretary observed that 
the January 2001 Board decision did not address whether the 
appellant received adequate notice as to the law and 
regulations concerning a claim for an earlier effective date 
for the grant of service connection.  Under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001), it is incumbent upon the VA 
to provide the appellant with notice of the type of evidence 
needed to complete his application for the claimed benefit.   
The RO's April 1999 Statement of the Case apparently did not 
provide such notice with the degree of specificity described 
by the parties in the April 2001 Joint Motion.  

Therefore, pursuant to the Joint Motion of the parties and 
subsequent order of the Court, this case is REMANDED to the 
RO for the following action:

The RO should issue a Supplemental 
Statement of the Case to the appellant 
and his representative addressing the 
issue of entitlement to an effective date 
prior to January 14, 1997 for the grant 
of service connection for a psychiatric 
disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, 
and a history of bipolar disorder.  This 
Supplemental Statement of the Case should 
set forward the provisions of 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) and include 
a discussion of their applicability to 
the case at hand.  In particular, the RO 
should provide specific notice to the 
appellant of the type of evidence needed 
to complete his application and allow him 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.  





The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  No action is required of the 
appellant unless or until he is notified by the RO, but he 
may submit evidence in support of his claim.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


